DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 3 and 11 is/are objected to because of the following informalities:   	 Regarding claim 3, “modular bioreactors” in line 2 should read -- modular bioreactor --.	 	Regarding claim 11, the “a” before the “plurality of the control” in line 2 should be deleted. 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	“a sample handling station” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berteau et al. (previously cited, US 2016/0145563; hereinafter “Berteau”) in view of Wasson et al. (previously cited, US 2016/0124009) (hereinafter “Wasson”) and Galliher et al. (US 2009/0035856; hereinafter “Galliher”).
It is noted that while the invention contains a fermentation station and a plurality of modular bioreactors at the fermentation station, the fermentation station and the plurality of modular bioreactors at the fermentation station are not positively recited in the instant claims.
Regarding claims 1 and 12-13, Berteau discloses a system for automated fermentation, the system comprising:  	an automated seed train preparation station (FIG. 3: seed train preparation region includes cell bank 334 and a front-end bioreactor (336); the front-end bioreactor is further coupled to a central/nurse bioreactor (302), and a control device (338) for automatically controlling operation of the front-end bioreactor in real-time; ¶¶ [0080], [0081] and [0086]); and 	a plurality of modular bioreactors at a fermentation station (FIG. 3: modular bioreactors (304,306,308,310,312) on a support platform at a first region (corresponds to the instant fermentation station)), 	wherein each of the plurality of modular bioreactors is configured to be individually attachable and removable from the fermentation before or during a fermentation run (each of the plurality of modular bioreactors comprise stirrer elements therein and thus would have been intrinsic in the system of Berteau to have secured the modular bioreactors to the platform so as to secure the plurality of modular bioreactors on the platform and thereby prevent the modular bioreactors from moving during stirring process; moreover, modular bioreactors are structurally the same as the instant modular bioreactors and thus fully capable of being individually attachable and removable from the fermentation station (support platform) before or during a fermentation run), and configured to receive seed from the automated seed train preparation station (modular bioreactors are configured to receive seed from the bioreactor (302) coupled to the front-end bioreactor 336; ¶¶ [0077] and [0084]; FIG. 7);  	wherein each of the plurality of modular bioreactors comprises a sensor (each bioreactor is coupled to a sensor; FIG. 7: step 714; [0086]), and a control board that is configured to (i) control corresponding modular bioreactor, and (ii) process sensor data captured by the sensor of the corresponding modular bioreactor to monitor real-time conditions (each bioreactor includes one or more sensors, and each bioreactor is coupled to one or more control devices (computing device 338,1300; corresponds to the instant control board) configured to automatically control operation of each of the bioreactors independently in real-time based on sensed data; ¶ [0081], [0086], [0093] and [0141]; FIGS. 7 and 13), and 	 	wherein the control board is in communication with a cloud server over a network to receive instructions for affecting an operation of the corresponding modular bioreactor before or during the fermentation run (control device is configured to automatically and remotely control operation of each bioreactor, [0054]; and the control device is in communication and capable of running on one or more cloud machine instances which includes cloud server; [0141]).  	Berteau does not explicitly disclose a robotic component controlled to transfer seed from the automated seed train preparation station to the fermentation station. 	Wasson is related to a system for culturing cells, wherein the system comprises a sample handling system including a robotic component (e.g., robotic arm) for transferring samples between vessel and/or transferring vessels between stations of the system (Wasson, ¶¶ [0380], [0471] and [0582]-[0585]). The robotic arm includes sample/fluid transfer means (e.g., robots with pipetting capability) for transferring samples between components of the system (Wasson, [0544] and [0582]). The sample handling system is coupled to a remote server or a cloud computing infrastructure for automating the robotic arm (Wasson, ¶ [0394]). 	In view of Wasson, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the robotic arm coupled to a cloud computing infrastructure as disclosed by Wasson with the system of Berteau in order to automate the transfer of the seed and vessel between components of the system, as disclosed by Wasson (Wasson, ¶¶ [0380], [0471] and [0582]-[0585]). Further, one of ordinary skill in the art would have made said modification, because said modification would have been the simple substitution of one known fluid/vessel transferring means for another for the predictable result of transferring fluid/vessel between components of a system.   	Assuming arguendo that the modular bioreactors of Berteau are not configured to be individually attachable and removable from the fermentation station before or during a fermentation run. 	Galliher discloses a system comprising a culturing station including a platform (base plate at a first culturing station; [0080]) and a bioreactor attached to the platform ([0080]). The bioreactor is configured to be attachable and removable from the culturing station (bioreactor can be attached to the base plate reversibly or irreversibly; [0080]). The system of Galliher intrinsically includes a locking arrangement for reversibly or irreversibly securing the base plate to the bioreactor.  	In view of Galliher, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the locking arrangement of Galliher with the system of Berteau for the purpose of securing the modular bioreactor to the platform as disclosed by Galliher ([0080]). One of ordinary skill in the art would have made said modification so as to stabilize the plurality of modular bioreactors on the platform and to prevent the bioreactors from moving during stirring process.  	
Regarding claim 2, modified Berteau further discloses wherein the sensor data includes a camera to monitor activity within the corresponding modular bioreactor (i.e., one or more sensors including a picture-based sensors configured to detect cell density within each of the bioreactors; Berteau, ¶ [0007], [0079] and [0093]). 
Regarding claim 3, the one or more sensors of modified Berteau measures an optical density of a culture in corresponding modular bioreactor (Berteau, ¶¶ [0007], [0079] and [0093]). 
Regarding claim 4, modified Berteau further discloses wherein the real-time conditions comprise an error condition (the control device is configured to control operation of the system based on detected process deviation or contamination; Berteau,  ¶ [0079]).
Regarding claim 5, modified Berteau further discloses wherein the camera or control board is configurable by the cloud server for monitoring the real-time conditions (the system includes bioreactor control computing device implementing one or more control devices, and the computing device in communication with cloud computing machine; thus, the one or more control devices (processors) are configurable by the cloud server); Berteau, ¶¶ [0093] and [0141]).
Regarding claim 6, modified Berteau further discloses wherein the instructions are provided by a user via a remote terminal (the control device includes a user interface including a display device configured to receive a user input from the user; and the control device configured to remotely control operation of each bioreactor; Berteau, ¶¶ [0054], [0081], [0087] and [0137]).
Regarding claim 7, modified Berteau discloses the claimed robotic arm. Thus, since modified Berteau discloses all of the structural features of the claimed robotic arm, the robotic arm of modified Berteau is fully capable of aiding in transferring material between the fermentation station and a sample handling station.  	Furthermore, it is noted that the fermentation station and the sample handling station are not positively recited in the instant claims.
Regarding claims 8 and 9, modified Berteau further discloses wherein the automated seed train preparation station comprises a fermentation agent (cell bank containing cells such as mammalian cells; Berteau,  ¶¶ [0042], [0062], [0080] and [0195]).
Regarding claim 10, modified Berteau further discloses wherein at least one of the modular bioreactors of the plurality of modular bioreactors is removable during the fermentation run in a hot-swapped manner (the modular bioreactors are controlled independently from one another, and one of the plurality of modular bioreactors can be replaced with another without interrupting the operation of the rest of the modular bioreactors (Berteau, ¶ [0208]); thus, the modular bioreactors of Berteau are independently removable in a hot-swapped manner; Berteau, ¶[0036], [0038], [0091], [0192]-[0194] and [0208]).
Regarding claim 11, modified Berteau further discloses wherein the instructions comprise different protocols or processes that can be executed individually by the plurality of control boards of the plurality of modular bioreactors for the same fermentation run (the control device is configured to control the modular bioreactor separately (e.g., different operational state), and thus configured to execute different protocols or processes; Berteau,  ¶¶ [0054] and [0068]). Furthermore, the plurality of control boards of modified Berteau are structurally the same as the instant plurality of control boards and thus fully capable of receiving the claimed instructions.
Regarding claim 16, modified Berteau does not explicitly disclose wherein at least two of the plurality of modular bioreactors have different reactor vessel shapes. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the shape of at least two bioreactors of the plurality of bioreactors of modified Berteau, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (see also MPEP 2144.04 IV.B.).
Regarding claim 17, modified Berteau discloses the claimed control board. The control board of modified Berteau is structurally the same as the instant of control boards and thus fully capable of receiving the claimed instructions from one or more control boards of one or more other modular bioreactors.
Claim(s) 1 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolstrup et al. (newly cited, US 2011/0117605; hereinafter “Tolstrup”) in view of Wasson et al. (previously cited, US 2016/0124009) (hereinafter “Wasson”), Galliher et al. (US 2009/0035856; hereinafter “Galliher”) and Berteau et al. (previously cited, US 2016/0145563; hereinafter “Berteau”).
It is noted that while the invention contains a fermentation station and a plurality of modular bioreactors at the fermentation station, the fermentation station and the plurality of modular bioreactors at the fermentation station are not positively recited in the instant claims.
Regarding claims 1 and 12-13, Tolstrup discloses a system comprising:  	a seed train preparation station (FIG. 2: seed train preparation region includes a cell bank and one or more culture vessels; [0042], [0052] and [0069]-[0076]); and 	a plurality of modular bioreactors at a fermentation station (FIG. 2: multiple culture vessels in the separate production phase at a first region (reads on the instant fermentation station); [0026], [0042], [0052] and [0077]-[0082]) configured to receive the seed from the seed train preparation station (culture vessels are configured to receive seed from the seed train station; FIG. 2; [0053] and [0177]), 	wherein each of the plurality of modular bioreactors is configured to be individually attachable and removable from the fermentation before or during a fermentation run (culture vessels in the separate production phase include disposable vessels, thus the culture vessels can be attached and removed from the first region; [0026], [0052] and [0177]; further, each of the culture vessels can comprise stirrer element therein and thus would have been intrinsic in the system of Tolstrup to have secured the modular bioreactors to the first region so as to secure the culture vessels and thereby prevent the disposable culture vessels from moving around during stirring process; further, the culture vessels are structurally the same as the instant modular bioreactors and thus fully capable of being individually attachable and removable from the first region before or during the culture run); and 	wherein each of the plurality of modular bioreactors comprises a sensor (culture parameters are monitored and controlled in each of the culture vessels of Tolstrup during the production phase; [0177]; and thus intrinsically includes monitoring means such as a sensor, and controlling means such a controller), and a control board (processor) that is configured to (i) control corresponding modular bioreactor, and (ii) process sensor data captured by the sensor of the corresponding modular bioreactor to monitor real-time conditions (each culture vessel includes a sensor for monitoring culture parameters, and each of the culture vessels is coupled to a controller for controlling the culture parameters; [0078] and [0177]). 	Assuming arguendo that the seed train preparation station of Tolstrup is not automated; however, Wasson is related to a system for culturing cells, wherein the system comprises a sample handling system including a robotic component (e.g., robotic arm) for transferring samples between vessel and/or transferring vessels between stations of the system (Wasson, ¶¶ [0380], [0471] and [0582]-[0585]). The robotic arm includes sample/fluid transfer means (e.g., robots with pipetting capability) for transferring samples between components of the system (Wasson, [0544] and [0582]). The sample handling system is coupled to a remote server or a cloud computing infrastructure for automating the robotic arm (Wasson, ¶ [0394]). 	In view of Wasson, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the robotic component coupled to a cloud computing infrastructure as disclosed by Wasson with the seed train preparation station of Tolstrup in order to automate the seed preparation step by automating the transfer of cell culture between the containers during seed train. Further, one of ordinary skill in the art would have made said modification, because said modification would have been the simple substitution of one known sample/fluid transferring means for another for the predictable result of transferring a sample/fluid between components of a system.   	Modified Tolstrup discloses the claimed robotic arm, and the robotic arm can be controlled to transfer seed from the seed train preparation station to the fermentation station (the robotic arm of modified Tolstrup is structurally the same as the instant robotic arm and thus fully capable of transferring samples between vessels and/or transferring vessels between stations of the system; Wasson, ¶¶ [0380], [0471] and [0582]-[0585]). 	Assuming arguendo that the modular bioreactors of Tolstrup are not configured to be individually attachable and removable from the fermentation station before or during a fermentation run. 	Galliher discloses a system comprising a culturing station including a platform (base plate at a first culturing station; [0080]) and a bioreactor attached to the platform ([0080]). The bioreactor is configured to be attachable and removable from the culturing station (bioreactor can be attached to the base plate reversibly or irreversibly; [0080]). The system of Galliher intrinsically includes a locking arrangement for reversibly or irreversibly securing the base plate to the bioreactor.  	In view of Galliher, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the locking arrangement of Galliher with the system of Tolstrup for the purpose of securing the modular bioreactor to the first region as disclosed by Galliher ([0080]). One of ordinary skill in the art would have made said modification so as to stabilize the plurality of modular bioreactors on the first region and to prevent the bioreactors from moving during stirring process.	Tolstrup discloses wherein each of the modular bioreactors can be used to culture different types of cells and/or culturing cells under different conditions (Tolstrup, [0078]). Tolstrup further discloses wherein the modular bioreactors can be employed for culturing cells under different culturing modes ([0080]). Although not specifically disclosed by Tolstrup, it would have been intrinsic in the system of Tolstrup to comprise a control board (processor) coupled to each of the bioreactors in order to ascertain that each cell culture of the bioreactors are maintained at desired optimum culturing conditions. 	Assuming arguendo that Tolstrup fails to disclose a control board (processor) that is configured to (i) control corresponding modular bioreactor, and (ii) process sensor data captured by the sensor of the corresponding modular bioreactor to monitor real-time conditions.  	Berteau discloses a system comprising a plurality of bioreactors (FIG. 3: modular bioreactors (304,306,308,310,312)), a sensor coupled to each of the bioreactors (FIG. 7: step 714; [0086], and a control board coupled to each of the bioreactors ([0081], [0086], [0093] and [0141]; FIGS. 7 and 13). Each of the sensors is coupled to a control device and configured to (i) control corresponding modular bioreactor, and (ii) process sensor data captured by the sensor of the corresponding modular bioreactor to monitor real-time conditions (computing device 338,1300; corresponds to the instant control board) configured to automatically control operation of each of the bioreactors independently in real-time based on sensed data; ¶ [0081], [0086], [0093] and [0141]; FIGS. 7 and 13).  	In view of Berteau, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the sensors and control boards of Berteau with each of the bioreactors of Tolstrup. One of ordinary skill in the art would have made said modification, because said modification would have resulted in a system having the added advantage of independently and simultaneously monitoring and controlling the culture parameters within each of the bioreactors. Further, one of ordinary skill in the art would have made said modification such that each bioreactors can be controlled individually, since Tolstrup discloses that the bioreactors can be employed for culturing cells under different culturing modes and/or culturing different cell types (Tolstrup, [0080]).
Regarding claims 14 and 15, modified Tolstrup does not explicitly disclose wherein at least two of the plurality of modular bioreactors have different sensors. Tolstrup, however, does disclose wherein each of the modular bioreactor can be used for culturing different cell types and/or cells under different conditions (Tolstrup, [0078]). Tolstrup further discloses wherein the modular bioreactors can be employed for culturing cells under different culturing modes (different cultivation modes using batch process or perfusion process; and culturing different cell types such as mammalian cells and bacteria cells; Tolstrup, [0078]-[0080]). It would therefore have been obvious to one of ordinary skill in the art to have employed different sensors with at least two bioreactors of modified Tolstrup (e.g., flow sensors with perfusion process, different gases for different cell cultures, and environmental sensors for different culturing modes), since Tolstrup discloses that the bioreactors can be employed to culture different cell types and/or cells under different conditions/modes (Tolstrup, [0078]-[0080]). One of ordinary skill in the art would have made said modification in order to maintain the bioreactors at optimum culturing conditions. 
Regarding claim 16, modified Tolstrup does not explicitly disclose wherein at least two of the plurality of modular bioreactors have different reactor vessel shapes. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the shape of at least two bioreactors of the plurality of bioreactors of modified Tolstrup, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (see also MPEP 2144.04 IV.B.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of the new ground of rejection discussed above.
As to the Applicant’s argument that a person of ordinary skill in the art would not be motivated to modify and combine the references in the manner as asserted by the Office, Applicant’s argument is noted but it is not persuasive. Pumps, conduits, pipes, valves and pipettes are well-known in the art to transfer fluid between a plurality of bioreactors. Berteau is the primary reference and disclose a fluid distribution system that can include pumps, valve, manifolds, conduits, and the like ([0058]). The multi-way manifold is an example of one of the fluid distribution system that can be employed in the system of Berteau. Wasson is relied upon for disclosing that the “sample handling system” employed in the system can include pumps, valves and pipettes ([0380]). Nothing in Berteau that precludes from employing a pipette as the fluid distribution system. As such, it is respectfully submitted that the combination would not render the system of Berteau inoperable for its intended purpose since the pipette would still facilitate the fluid transfer between the bioreactors in the manner required by Berteau. 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799